DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is responsive to the Application filed on 8/24/2021 with provisional application 63/129,274 filed on 12/22/2020.

Claims 1-20 are pending in this application. Claims 1, 17, and 20 are independent claims.


Information Disclosure Statement
The information disclosure statements (IDS)’s submitted on 12/28/2021 and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The two-page document titled "Communication Concerning Prior or Copending Application(s)", filed as an information disclosure statement filed on 04/27/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it doesn't contain a separate section for citations of U.S. patents and U.S. patent application publication, a column that provides a blank space next to each citation for the examiner's initials when the examiner considers the cited document; or a heading that clearly indicates that the list is an Information Disclosure Statement.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: 
On p. 6, paragraph [0022], replace … color palate … with … color palette … on the 3rd line from the bottom.
On p. 41, paragraph [0119], replace … palate … with … palette … on the 5th line from the bottom.
Appropriate correction is required.

Claim Objections
Claim 19 is objected to because of the following minor informality:  
Claim 19, line 4, replace  … a style of the paintbrush … with  … a style or color of the paintbrush …  for proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIM et al., US PGPUB 2015/0103021 A1 (hereinafter as LIM) in view of Lanier et al., US PGPUB 2018/0075658 A1 (hereinafter as Lanier).

Regarding independent claim 1, LIM teaches a method comprising:
displaying, by one or more processors [see e.g. [0117]] of an eyewear device [see eyewear device in fig. 4], a plurality of augmented reality options [see [0179], line 1 and note the display of a main menu as shown in fig. 14]; 
detecting, by a touch input interface of the eyewear device [see [0151] describing a touch input interface of the eyewear device shown in fig. 4], a first touch input comprising a single finger touching the touch input interface [see [0179], lines 3-5 indicating a scroll and touch operation using the index finger]; 
selecting a first augmented reality option of the plurality of augmented reality options in response to the first touch input [again see [0179], lines 3-5 indicating selecting an album of the main menu by the scroll and touch operation using the index finger];
while continuing to detect continuous touch between the single finger and the touch input interface following selection of the first augmented reality option, displaying a second augmented reality option related to the first augmented reality option [see [0179], lines 5-7 indicating displaying a plurality of photos (which include multiple second options related to the selected album) upon selection of the album; note the continuous touch of the index finger described in [0160] and note that as long as the finger is dragged, submenus are displayed as described in [0174]]; and 
performing a selection associated with the second augmented reality option in response to detecting, by the touch input interface, movement of the single finger along the touch input interface while continuing to detect the continuous touch [see the last 2 lines of [0179] and note selecting a photo by performing a scroll of the index finger (which is continuous touch along the interface)].

LIM does not explicitly teach that the augmented reality options are painting options.
Lanier teaches augmented reality painting options [see e.g. [0035] and [0037] indicating drawing and painting options].
It would have been obvious to one of ordinary skill in the art having the teachings of Lim and Lanier before the effective filing date of the claimed invention to modify LIM’s augmented reality options by explicitly specifying painting options as those taught by Lanier. The motivation for this obvious combination of teachings would be to enable a more immersive reality experience that includes the extended capabilities of painting, as suggested by Lanier [see e.g. [0002] and [0004]].

Regarding independent claim 17, LIM also teaches a system [see e.g. fig. 1; note that the display unit 151can be a lens of the eyeglasses as per last 2 lines of [0188]] comprising:
a storage device [see memory 160 on fig. 1] of an eyewear device [see eyewear device in fig. 4]; and 
a processor [see e.g. [0117]] of an eyewear device [see eyewear device in fig. 4] configured to perform operations comprising: 
displaying a plurality of augmented reality options [see [0179], line 1 and note the display of a main menu as shown in fig. 14];  
detecting, by a touch input interface of the eyewear device [see [0151] describing a touch input interface of the eyewear device shown in fig. 4], a first touch input comprising a single finger touching the touch input interface [see [0179], lines 3-5 indicating a scroll and touch operation using the index finger];  
selecting a first augmented reality option of the plurality of augmented reality options in response to the first touch input [again see [0179], lines 3-5 indicating selecting an album of the main menu by the scroll and touch operation using the index finger];
while continuing to detect continuous touch between the single finger and the touch input interface following selection of the first augmented reality option, displaying a second augmented reality option related to the first augmented reality option [see [0179], lines 5-7 indicating displaying a plurality of photos (which include multiple second options related to the selected album) upon selection of the album; note the continuous touch of the index finger described in [0160] and note that as long as the finger is dragged, submenus are displayed as described in [0174]]; and 
performing a selection associated with the second augmented reality option in response to detecting, by the touch input interface, movement of the single finger along the touch input interface while continuing to detect the continuous touch [see the last 2 lines of [0179] and note selecting a photo by performing a scroll of the index finger (which is continuous touch along the interface)].

LIM does not explicitly teach that the augmented reality options are painting options.
Lanier teaches augmented reality painting options [see e.g. [0035] and [0037] indicating drawing and painting options].
It would have been obvious to one of ordinary skill in the art having the teachings of Lim and Lanier before the effective filing date of the claimed invention to modify LIM’s augmented reality options by explicitly specifying painting options as those taught by Lanier. The motivation for this obvious combination of teachings would be to enable a more immersive reality experience that includes the extended capabilities of painting, as suggested by Lanier [see e.g. [0002] and [0004]].

Regarding independent claim 20, LIM also teaches a non-transitory machine-readable storage medium [see e.g. [0200]] comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 
displaying a plurality of augmented reality options [see [0179], line 1 and note the display of a main menu as shown in fig. 14];  
detecting, by a touch input interface of the eyewear device [see [0151] describing a touch input interface of the eyewear device shown in fig. 4], a first touch input comprising a single finger touching the touch input interface [see [0179], lines 3-5 indicating a scroll and touch operation using the index finger];  
selecting a first augmented reality option of the plurality of augmented reality options in response to the first touch input [again see [0179], lines 3-5 indicating selecting an album of the main menu by the scroll and touch operation using the index finger];
while continuing to detect continuous touch between the single finger and the touch input interface following selection of the first augmented reality option, displaying a second augmented reality option related to the first augmented reality option [see [0179], lines 5-7 indicating displaying a plurality of photos (which include multiple second options related to the selected album) upon selection of the album; note the continuous touch of the index finger described in [0160] and note that as long as the finger is dragged, submenus are displayed as described in [0174]]; and 
performing a selection associated with the second augmented reality option in response to detecting, by the touch input interface, movement of the single finger along the touch input interface while continuing to detect the continuous touch [see the last 2 lines of [0179] and note selecting a photo by performing a scroll of the index finger (which is continuous touch along the interface)].

LIM does not explicitly teach that the augmented reality options are painting options.
Lanier teaches augmented reality painting options [see e.g. [0035] and [0037] indicating drawing and painting options].
It would have been obvious to one of ordinary skill in the art having the teachings of Lim and Lanier before the effective filing date of the claimed invention to modify LIM’s augmented reality options by explicitly specifying painting options as those taught by Lanier. The motivation for this obvious combination of teachings would be to enable a more immersive reality experience that includes the extended capabilities of painting, as suggested by Lanier [see e.g. [0002] and [0004]].

Regarding claims 2 and 18, the rejection of independent claims 1 and 17 are respectively incorporated. 
LIM further teaches that selecting the first augmented reality option comprises: 
detecting that the single finger has been moved along the touch input interface prior to selecting the first augmented reality option [see e.g. [0174], lines 5-8 and note that the index finger is dragged along the surface while main menus are displayed and prior to any selection as that mentioned in lines 9-12 of [0174]]; and 
in response to detecting that the single finger has been moved along the touch input interface, navigating a cursor through the plurality of augmented reality options to highlight the first augmented reality option [again see e.g. [0174], lines 5-8 and note the cursor movement on the main menus as the index finger is dragged; note the highlighting shown in fig. 12].
Lanier further teaches augmented reality painting options [see e.g. [0035] and [0037] indicating drawing and painting options].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Lim and Lanier before the effective filing date of the claimed invention to modify LIM’s augmented reality options by explicitly specifying painting options as those taught by Lanier. The motivation for this obvious combination of teachings would be to enable a more immersive reality experience that includes the extended capabilities of painting, as suggested by Lanier [see e.g. [0002] and [0004]].



Regarding claim 4, the rejection of independent claim 1 is incorporated. LIM further teaches that the touch input interface is integrated into a frame of the eyewear device [again see [0151] describing a touch input interface of the eyewear device shown in fig. 4 and note that the interface is integrated into surfaces of the temple 60]. 

Regarding claim 16, the rejection of independent claim 1 is incorporated. LIM further teaches navigating through the plurality of augmented reality options in response to detecting that two fingers have made contact with the touch input interface of the eyewear device [see e.g. fig. 12 and the description in [0174], lines 1-8 indicating navigation of menus when two fingers are touching the touch input interface; see also the last 8 lines of claim 20 indicating navigating menus when two fingers are touching the touch input interface]. 
Again, Lanier further teaches augmented reality painting options [see e.g. [0035] and [0037] indicating drawing and painting options].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Lim and Lanier before the effective filing date of the claimed invention to modify LIM’s augmented reality options by explicitly specifying painting options as those taught by Lanier. The motivation for this obvious combination of teachings would be to enable a more immersive reality experience that includes the extended capabilities of painting, as suggested by Lanier [see e.g. [0002] and [0004]].


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LIM view of Lanier, as applied to claim 1 above, and further in view of WO 2009/137419 A2 (hereinafter as DUARTE).

Regarding claim 3, the rejection of independent claim 1 is incorporated. LIM/Lanier does not explicitly teach:
during detection of continuous contact between the single finger and the touch input interface, determining that the first augmented reality painting option has been highlighted by the cursor for a threshold period of time; and 
in response to determining that the first augmented reality painting option has been highlighted by the cursor for the threshold period of time, selecting the first augmented reality painting option.

DUARTE teaches:
during detection of continuous contact between a single finger and a touch input interface, determining that an object has been highlighted for a threshold period of time [see [0064] and note maintaining contact with object 401C for some predetermined period of time and the highlighting shown in fig. 4E]; and 
in response to determining that the object has been highlighted for the threshold period of time, selecting the object [again see [0064] and note the selection of the object].

LIM further teaches the highlighting by a cursor [again note the highlighting shown in fig. 12 and described in [0174]].
It would have been obvious to one of ordinary skill in the art having the teachings of Lim, Lanier, and DUARTE, before the effective filing date of the claimed invention to apply DUARTE’s selection mechanism to the augmented reality options taught by LIM and modified by Lanier to specify painting options and to further include the cursor highlighting taught by LIM. The motivation for this obvious combination of teachings would be to enable clear identification of an option to be selected on an interface, as suggested by DUARTE [again see [0064]], and also to allow enough time to enable a user to navigate without actually selecting an option.


Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIM view of Lanier, as applied to claims 1 and 17 above, respectively, and further in view of Sugimoto, US Patent No. 6,750,890 (hereinafter as Sugimoto).

Regarding claims 5 and 19, the rejection of independent claims 1 and 17 are respectively incorporated. 
Lanier further teaches an augmented reality painting option comprising a paintbrush selection option [see e.g. [0122], lines 4-5].
LIM/Lanier, however, does not explicitly teach that displaying the second augmented reality painting option comprises: 
displaying a slider for adjusting a style or color of the paintbrush; and 
detecting movement of the single finger along the touch interface to change a position of the slider to adjust the style or color of the paintbrush.
Sugimoto teaches a painting option comprising:
displaying a slider for adjusting a style or color of the paintbrush [see col. 8, line 46 describing slider bar 166 (as shown in fig. 5) for adjusting a thickness of a brush (which will change the style of the brush)]; and 
detecting movement of along the touch interface to change a position of the slider to adjust the style or color of the paintbrush [see col. 8, lines 46-49 describing changing a thickness of the brush based on sliding the slider bar].

Examiner notes that LIM teaches movement of a single finger along the interface as a means of interaction with the interface [again see e.g. [0-174], lines 5-8].
It would have been obvious to one of ordinary skill in the art having the teachings of LIM, Lanier, and Sugimoto, before the effective filing date of the claimed invention to apply Sugimoto’s slider interface to the second augmented reality option taught by LIM and modified by Lanier to specify painting options and to further specify movement of a single finger along the interface, as taught by LIM to change the slider position in Sugimoto’s slider. The motivation for this obvious combination of teachings would be to accommodate easy and intuitive adjustments for parameters that have a continuous range of values, thus making the interface more user-friendly.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over LIM view of Lanier, as applied to claim 1 above, and further in view of Kim et al., US Patent No. 9,977,523 B2 (hereinafter as Kim).
Regarding claim 6, the rejection of independent claim 1 is incorporated. LIM/Lanier does not explicitly teach:
removing from display the second augmented reality painting option in response to detecting release of the single finger from the touch input interface; and 
redisplaying the plurality of augmented reality painting options in response to detecting release of the single finger from the touch input interface.

Kim teaches removing from display content subitems in response to detecting release of a finger from a touch input interface; and redisplaying a plurality main content items in response to detecting release of the finger from the touch input interface [see fig. 2 and col. 5, lines 1-2 and 40-44; see also note step 221 indicating a touch release and reverting to an original display that shows main items; note that subitems displayed in 215 are no longer displayed after the touch is released].

It would have been obvious to one of ordinary skill in the art having the teachings of LIM, Lanier, and Kim, before the effective filing date of the claimed invention to apply Kim’s display scheme in relationship to touch release to the display of the plurality and second augmented reality painting options taught by LIM and modified by Lanier. The motivation for this obvious combination of teachings would be to interactively display items and sub items based on detected touch interactions, as suggested by Kim [see abstract].


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over LIM view of Lanier, as applied to claim 1 above, and further in view of  Robbins et al., US PGPUB 2006/0001650 A1 (hereinafter as Robbins) and Canberk et al., US PGPUB 2021/0400405772 A1 (hereinafter as Canberk).

Regarding claim 7, the rejection of independent claim 1 is incorporated. 

Lanier further teaches an augmented reality painting option comprising a paintbrush control option [see e.g. [0036], lines 8-10 describing menu items for controlling drawing or painting functions].
LIM/Lanier, however, does not explicitly teach that displaying the second augmented reality painting option comprises:
displaying a slider for selecting between a plurality of types of paintbrush controls, wherein a first of the plurality of types of paintbrush controls comprises client device movement control and a second of the plurality of types of paintbrush controls comprises a gesture control.

Robbins teaches displaying a slider for selecting between a plurality of options [see slider 830 shown on fig. 8D and presenting a number of attribute choices from which a user may choose selected portions].
Canberk teaches a type of paintbrush control that comprises client device movement control [see e.g. [0102], especially lines 1-4 describing using a remote physical object such as a mobile device as a 3D virtual paint brush].
Lanier further teaches a type of paintbrush control that comprises client a gesture control [see e.g. [0093] indicating using hand gestures for drawing].

It would have been obvious to one of ordinary skill in the art having the teachings of LIM, Lanier, Robbins, and Canberk, before the effective filing date of the claimed invention to apply Robbins’s slider interface to the second augmented reality option taught by LIM and modified by Lanier to specify painting options related to paintbrush control options, and to further specify a first type comprising client device movement control as that taught by Canberk and a second type comprising a gesture control, as that taught by Lanier. The motivation for these obvious combination of teachings would be to allow easy finger sliding by a user to a desired choice, as suggested by Robbins [see e.g. [0084]] and to facilitate using movements of a remote physical object (such as a mobile device) to provide a 3D painting interactive augmented reality experience, as suggested by Canberk [see e.g. [0018]].


Regarding claim 8, the rejection of claim 7 is incorporated. 
Robbins further teaches detecting a selection of an option [again see [0084]].

Canberk further teaches:
client device movement paintbrush control [see [0102]-[0103]];
detecting physical movement of the client device in three-dimensional space, the client device being coupled to the eyewear device [again see [0102] and note the movement of the client device in 3D space and that the spatial position of the client device relative to the eyewear device is known ]; and 
drawing an augmented reality line based on the physical movement of the client device over a real-world environment being viewed through lenses of the eyewear device [see [0102]-[0103] and fig. 8A; note the different lines of the box generated based on the movement of the client device and note the display 177 (lenses) of the eyewear device; note the option of positioning the virtual object within the environment for augmented reality viewing described in the last 4 lines of [0088]].

It would have been obvious to one of ordinary skill in the art having the teachings of LIM, Lanier, Robbins, and Canberk, before the effective filing date of the claimed invention to use Robbins’s slider interface to select the paintbrush control option taught by Canberk of client device control movement, and to further specify steps of controlling the paintbrush using the client device movement, as taught by Canberk. Refer to the rejection of claim 7 for motivations to combine the cited art.


Regarding claim 9, the rejection of claim 7 is incorporated. 
Robbins further teaches detecting a selection of an option [again see [0084]].

Lanier further teaches:
gesture paintbrush control [see e.g. [0093] indicating using hand gestures for drawing];
detecting physical movement of a body part of a user of the eyewear device in three-dimensional space [note e.g. in [0093] movement of the finger or hand while in the air]; and 
drawing an augmented reality line based on the physical movement of the body part over a real-world environment being viewed through lenses of the eyewear device.[again note in [0093] that the drawing which could be a drawn line or object as indicated following the position of the finger or hand; note in [0094] superposition of the drawings on physical space items seen on the eyewear as also can be seen in fig. 9].

It would have been obvious to one of ordinary skill in the art having the teachings of LIM, Lanier, Robbins, and Canberk, before the effective filing date of the claimed invention to use Robbins’s slider interface to select the paintbrush control option taught by Lanier of gesture control, and to further specify steps of controlling the paintbrush using the gestures, as taught by Lanier. Refer to the rejection of claim 7 for motivations to combine the cited art.


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over LIM view of Lanier, as applied to claim 1 above, and further in view of MACIOCCI et al., US PGPUB 2012/0249416 A1 (hereinafter as MACIOCCI).

Regarding claim 10, the rejection of independent claim 1 is incorporated. LIM/Lanier does not explicitly teach receiving a request from a second user to participate in a paint session of a first user of the eyewear device.

MACIOCCI teaches receiving a request from a second user to participate in a paint session of a first user of an eyewear device [see e.g. [0100] indicating a request for participation in a collaboration session for head mounted devices; see also e.g. [0240], lines 1-2; note the drawing and painting exemplary activities for collaboration e.g. in [0087]].
It would have been obvious to one of ordinary skill in the art having the teachings of Lim, Lanier, and MACIOCCI, before the effective filing date of the claimed invention to modify LIM/Lanier’s method by specifying collaboration requests among users as those taught by MACIOCCI. The motivation for this obvious combination of teachings would be to enable collaboration and group discussions regarding virtual objects as if they were real-world objects, as suggested by MACIOCCI [see e.g. [0071]].


Regarding claim 11, the rejection of claim 10 is incorporated.
MACIOCCI further teaches:
allowing the second user to participate in the paint session [see e.g. [0218], last 8 lines indicating allowing the collaboration; again note the drawing and painting exemplary activities for collaboration e.g. in [0087]]; and 
in response to allowing the second user to participate in the paint session, receiving paintbrush control information from the second user, the paintbrush control information comprising three-dimensional coordinate information [see e.g. [0074] and note providing spatial point coordinates for displaying virtual objects anchored to them; note in [0104], lines 1-4 that different users can select or suggest a surface for anchoring the virtual objects for other users].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Lim, Lanier, and MACIOCCI, before the effective filing date of the claimed invention to modify LIM/Lanier’s method by specifying collaboration requests among users as those taught by MACIOCCI. The motivation for this obvious combination of teachings would be to enable collaboration and group discussions regarding virtual objects as if they were real-world objects, as suggested by MACIOCCI [see e.g. [0071]].

Regarding claim 12, the rejection of claim 11 is incorporated.
Lanier further teaches drawing an augmented reality line within lenses of the eyewear device of a first user [see e.g. [0095], especially lines 4-6].
MACIOCCI further teaches that drawings within lenses of a first user can be based on information received from other users [again see e.g. [0074] and note providing spatial point coordinated for displaying virtual objects anchored to them; note in [0104], lines 1-4 that different users can select or suggest a surface for anchoring the virtual objects for other users].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Lim, Lanier, and MACIOCCI, before the effective filing date of the claimed invention to modify LIM/Lanier’s method by specifying collaborations among users as those taught by MACIOCCI. The motivation for this obvious combination of teachings would be to enable collaboration and group discussions regarding virtual objects as if they were real-world objects, as suggested by MACIOCCI [see e.g. [0071]].



Regarding claim 13, the rejection of claim 12 is incorporated.
Again, Lanier further teaches presenting an augmented reality line [see e.g. [0095], especially lines 4-6].
MACIOCCI further teaches controlling parameters of virtual objects based on input from the first and second users [see e.g. [0087] and note the input from different users in relationship to objects that affect their display; see also [0082], lines 1-4 and last 7 lines; and [0143] indicating change of parameters of a surface to which a virtual object is anchored].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Lim, Lanier, and MACIOCCI, before the effective filing date of the claimed invention to modify LIM/Lanier’s method by applying MACIOCCI’s teaching of controlling parameters of augmented objects based on input from multiple users to the augmented reality lines taught by Lanier. The motivation for this obvious combination of teachings would be to facilitate collaboration by multiple users over virtual objects, such as providing a virtual or augmented reality experience enabling users to interact with and view three-dimensional virtual objects from various perspectives, as suggested by MACIOCCI [see e.g. [0082]].

Regarding claim 14, the rejection of claim 11 is incorporated.
Again, Lanier teaches drawing an augmented reality line within lenses of the eyewear device based on input from a first user [see e.g. [0095], especially lines 4-6; see also [0093]].
Again, MACIOCCI further teaches drawings within lenses of a first user that can be based on information received from other users [again see e.g. [0074] and note providing spatial point coordinated for displaying virtual objects anchored to them; note in [0104], lines 1-4 that different users can select or suggest a surface for anchoring the virtual objects for other users].
MACIOCCI further teaches adding other virtual objects to the display of a user [see e.g. last 3 lines of [0144] which indicates seeing different virtual objects displayed together; see also step 832 of fig. 8 described in [0147], lines 1-3 and also see [0154], lines 1-5 both indicating sharing virtual objects on the same display].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Lim, Lanier, and MACIOCCI, before the effective filing date of the claimed invention to modify LIM/Lanier’s method by explicitly specifying collaborations among users (including collaborative creation of virtual objects and simultaneous display of created virtual objects) as those taught by MACIOCCI. The motivation for this obvious combination of teachings would be to enable collaboration and group discussions regarding virtual objects as if they were real-world objects, as suggested by MACIOCCI [see e.g. [0071]].


Regarding claim 15, the rejection of claim 11 is incorporated.
Again, Lanier further teaches presenting an augmented reality line within lenses of the eyewear device of a first user [see e.g. [0095], especially lines 4-6 ]
MACIOCCI further teaches that virtual objects are presented both on an eyewear device of a first user and another eyewear device of a second user [see e.g. [0071]; see also [0084] clearly indicating an eyewear device for each user and viewing the same presentations].
Again, it would have been obvious to one of ordinary skill in the art having the teachings of Lim, Lanier, and MACIOCCI, before the effective filing date of the claimed invention to modify LIM/Lanier’s method by specifying that collaborating users may see the same virtual object, as taught by MACIOCCI and applying that teaching to the augmented reality lines taught by Lanier. The motivation for this obvious combination of teachings would be to enable collaboration and group discussions regarding virtual objects as if they were real-world objects, as suggested by MACIOCCI [see e.g. [0071]].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner notes from the cited art US-20180101986-A1 (Burns et al.) which describes drawing in a 3D virtual environment and includes using input from multiple users.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.A/Examiner, Art Unit 2145                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145